Appeal from an order of Supreme Court, New York County (Harold Tompkins, J.), entered on or about October 16, 1991, which, inter alia, deemed defendants’ motion to dismiss as one to reargue and which denied the motion to reargue, is dismissed as nonappealable, without costs. Order entered May 21, 1991 which, inter alia, ordered defendants North Jersey Trading Corporation, Judith Herskowitz, Robert Herskowitz, and Mark Herskowitz to answer plaintiff’s amended complaint, denied the motion of North Jersey Trading Corporation to dismiss the amended complaint, and appointed a temporary receiver over the property of said corporation, is unanimously affirmed for the reasons stated by Hon. Harold Tompkins in his decision dated April 9, 1991, with costs.
The IAS court correctly deemed the motion by defendant North Jersey Trading Corporation and the individual defendants to be a motion to reargue. As such, no appeal lies from the denial of reargument (Matter of Hochberg v Davis, 171 AD2d 192). Were we to consider the matter on the merits, we would affirm for the reasons stated by Justice Tompkins in his decision dated October 2,1991. Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.